Exhibit 10.1

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT is made as of [x], 2012 between McEwen Mining Inc., a
corporation governed by the laws of the State of Colorado (the “Corporation”)
and ·, of [Location]· (the “Indemnified Person”).

 

WHEREAS:

 

A.                                    the Indemnified Person is a director
and/or senior officer of the Corporation and/or a director or senior officer of:

 

(i)                                     a wholly-owned subsidiary of the
Corporation;

 

(ii)                                  a less than wholly-owned subsidiary of the
Corporation; or

 

(iii)                               a corporation in which the Corporation or a
subsidiary of the Corporation has an interest;

 

(collectively, a “Related Entity”);

 

B.                                    in order to induce the Indemnified Person
to continue to act as a director or senior officer of the Corporation and/or a
Related Entity, as the case may be, the Indemnified Person has requested the
Corporation to provide an indemnity to the Indemnified Person; and

 

C.                                    the Corporation and the Indemnified Person
wish to evidence the indemnity provided by entering into this Indemnity
Agreement.

 

NOW THEREFORE in consideration of the Indemnified Person acting and continuing
to act as a director and/or senior officer of the Corporation and/or a Related
Entity, as the case may be, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by the Corporation, the
Corporation agrees with the Indemnified Person as follows:

 

1.                                      INDEMNITY

 

1.1.                            Indemnity

 

Subject to subsection 1.2, the Corporation shall indemnify and save harmless the
Indemnified Person and the heirs, executors, administrators and other personal
representatives of the Indemnified Person (collectively, the “Indemnitees” and
individually, an “Indemnitee”) against and from:

 

(a)                                 any and all claims of every nature and kind
whatsoever which may be made against the Indemnified Person by any person, firm,
corporation, government, or governmental department, body, commission, board,
bureau, agency or

 

--------------------------------------------------------------------------------


 

instrumentality arising out of or in any way connected with the management,
operation, activities or existence of the Corporation or any Related Entity;

 

(b)                                 any and all liabilities, losses, damages,
costs, charges, expenses, fines and penalties which the Indemnified Person may
sustain, incur or be liable for in consequence of him acting as a director
and/or senior officer of the Corporation and/or a Related Entity, as the case
may be, whether sustained or incurred by reason of his negligence, default,
breach of duty, breach of trust, failure to exercise due diligence or otherwise
in relation to the Corporation or any Related Entity; and

 

(c)                                  in particular, and without limitation, from
and against all liabilities and penalties at any time imposed upon the
Indemnified Person or any claims at any time made against the Indemnified Person
under or by virtue of the applicable laws (including common law and civil law),
by-laws, statutes, rules, regulations, principles of law and equity, orders,
ordinances, judgments, decrees or other requirements, whether domestic or
foreign, and the terms and conditions of any grant of approval, permission,
authority or license of any governmental entity (each in a context that are
applicable to the Indemnified Person), or any re-enactment or amendment of any
such laws, or any other similar enactment in any jurisdiction in which the
Corporation or any Related Entity carries on business and which in any way
involves the affairs or business of the Corporation or any Related Entity;

 

(collectively, “Claims”).

 

1.2.                            Conditions

 

Notwithstanding the provisions of subsection 1.1, the Corporation shall not be
obligated to indemnify or save harmless the Indemnitees against and from any
Claim if a judgment or order of a court from which there is no appeal or no
appeal is taken within the time allowed specifically finds:

 

(a)                                 that in respect thereof the Indemnified
Person failed to act honestly and in good faith with a view to the best
interests of the Corporation or the Related Entity;

 

(b)                                 in the case of a criminal or administrative
action or proceeding that is enforced by a monetary penalty, that the
Indemnified Person did not have reasonable grounds for believing that his
conduct was lawful;

 

(c)                                  that the claim arises out of a criminal
conviction of the Indemnified Person to which the Indemnified Person pleaded
guilty or which involved actual criminal intent on the part of the Indemnified
Person;

 

2

--------------------------------------------------------------------------------


 

(d)                                 that the claim arises out of an act, error,
or omission of the Indemnified Person that was fraudulent or malicious and that
was committed by the Indemnified Person with actual fraudulent or malicious
purpose or intent; or

 

(e)                                  that the claim arises out of the
Indemnified Person failing to disclose the Indemnified Person’s interest or
conflicts as required pursuant to applicable laws.

 

1.3.                            Advancement of Defence Costs

 

The Corporation shall promptly advance, from time to time, to the Indemnitees
reasonable amounts in respect of costs, charges and expenses, including, without
limitation, legal and investigative fees and charges, to enable the Indemnitee
to defend any Claim.

 

1.4.                            Repayment of Defence Costs

 

If a court makes a determination, from which there is no appeal or no appeal is
taken within the time allowed, that one or more of the conditions set out in
subsection 1.2 applies to any Claim, the Indemnitee shall forthwith repay all
amounts in respect of costs, charges and expenses advanced to the Indemnitee by
the Corporation in respect of that Claim.

 

2.                                      INDEMNITY PAYMENTS

 

2.1.                            Restrictions for Illegality of Indemnity

 

The Corporation is not obliged under section 1 to make any payment that is
prohibited by applicable law or court order in force at the date the payment
must be made or requires court approval that has not been obtained.

 

2.2.                            Actual Payment

 

The Corporation shall pay all amounts due to the Indemnitee under this Agreement
upon demand by the Indemnitee, which demand shall be accompanied by reasonable
documentation of the amounts incurred and for which payment is being required. 
The Indemnitee shall be entitled to demand payment whether or not actual payment
of the Claim has been made by the Indemnitee provided that the amount of the
Claim has been determined.

 

3.                                      TAXABLE BENEFITS

 

The Corporation shall gross up any indemnity payment made pursuant to this
Indemnity Agreement by the amount of any tax payable (after reflecting any
deductible expense in respect of which the indemnity payment is made) by the
Indemnitee

 

3

--------------------------------------------------------------------------------


 

pursuant to applicable tax legislation in respect of such payment and shall pay
the grossed up amount to the Indemnitee.

 

4.                                      ENFORCEMENT COSTS

 

4.1.                            Application to Court

 

If any payment by the Corporation under section 1 first requires the approval of
any court, the Corporation at its own expense and in good faith will promptly
take proceedings to obtain that approval.  The Corporation shall indemnify the
Indemnitees for the amount of all costs actually and reasonably incurred by any
or all of them in obtaining any court approval required to enable or require the
Corporation to make a payment under section 1 and this section 4 and in
enforcing this Indemnity Agreement, including without limitation all legal fees
and disbursements actually and reasonably incurred.

 

4.2.                            Independent Counsel for Court Approval

 

The Indemnitees, or any of them, may each retain their own independent legal
counsel for the purpose of obtaining court approval under subsection 4.1 and the
cost of such representation actually and reasonably incurred shall be considered
a Claim to which this Indemnity Agreement applies.

 

5.                                      DIRECTOR/OFFICER CEASING TO ACT

 

The Indemnified Person may resign at any time as a director or officer of the
Corporation or a Related Entity.  The obligations of the Corporation under this
Agreement continue after and are not affected in any way by the Indemnified
Person ceasing to be a director of the Corporation or a Related Entity whether
by resignation, retirement, removal, death, incapacity, disqualification under
applicable law or stock exchange requirements, or otherwise.

 

6.                                      RE-ELECTION

 

The obligations of the Corporation under this Indemnity Agreement continue after
and are not affected in any way by the re-election or re-appointment from time
to time of the Indemnified Person as a director or officer of the Corporation or
a Related Entity.

 

7.                                      CONTINUING INDEMNITY

 

7.1.                            Other Compensation

 

The obligations of the Corporation under this Indemnity Agreement are not
diminished or in any way affected by:

 

4

--------------------------------------------------------------------------------


 

(a)                                 Financial Interest: The Indemnified Person
holding from time to time any direct or indirect financial interest in the
Corporation or in a Related Entity;

 

(b)                                 Salary/Compensation: Payment by the
Corporation, or by any Related Entity, to the Indemnified Person of director’s
or officer’s fees or any salary, wages or other compensation;

 

(c)                                  Interested Contracts: Payment by the
Corporation, or by any Related Entity, to the Indemnified Person or to any firm
of which the Indemnified Person is a partner, associate or employee, of any fees
for property transferred or services rendered;

 

(d)                                 D & O Insurance: Any directors’ or officers’
liability insurance placed by or for the benefit of the Indemnified Person by
the Indemnified Person, the Corporation or any Related Entity; or

 

(e)                                  Other Indemnities: Payment to the
Indemnified Person by any shareholder of the Corporation, or any Related Entity,
or by any other person pursuant to any other contract of indemnity.

 

Notwithstanding paragraphs (d) and (e), if any amount is paid by the Corporation
to an Indemnitee pursuant to this Indemnity Agreement, the Corporation shall be
subrogated to the rights, if any, of the Indemnitee to recover the amount under
any directors’ or officers’ liability insurance or from any shareholder of the
Corporation, any Related Entity, or any other person.

 

7.2.                            Non Compliance with Charter

 

The obligations of the Corporation under this Indemnity Agreement are not
diminished or in any way affected by the Indemnified Person’s failure to comply
with the provisions of the Articles of Incorporation or the by-laws of the
Corporation, each as amended.

 

7.3.                            Non Waiver

 

No waiver by the Indemnified Person of any default or breach of any of the
terms, covenants, conditions, or obligations of this Indemnity Agreement shall
constitute a waiver by the Indemnified Person of any prior, concurrent, or
subsequent default or breach of the same, or any other term, covenant,
condition, or obligation of the Corporation.

 

5

--------------------------------------------------------------------------------


 

8.                                      REPORTING

 

8.1.                            Indemnitee Cooperation

 

The Indemnitees shall give notice to the Corporation as soon as reasonable
practicable after being served with any statement of claim, writ, notice of
motion, summons or other documents commencing or continuing any Claim in respect
of which the Corporation may be required to make any payments pursuant to this
Indemnity Agreement.  The Indemnitees shall give the Corporation such
information and cooperation as the Corporation may reasonably require from time
to time in respect of all matters contemplated by this Indemnity Agreement.

 

8.2.                            Defence of Proceedings

 

The Corporation shall, subject to this section 8.2, be entitled (but not
required) to assume the defence on behalf of the Indemnitees of any proceeding
with respect to a Claim; provided that the defence shall be through a legal
counsel acceptable to the Indemnitees, acting reasonably.  The Indemnitees shall
have the right to employ separate counsel in any such proceeding and participate
in its defence, but the fees and expenses of that counsel shall be at the
expense of the Indemnitees unless:

 

(a)                                 the Corporation fails to assume the defence
of that proceeding on behalf of the Indemnitees within five business days after
receiving notice of the proceeding;

 

(b)                                 the employment of that counsel has been
authorized by the Corporation; or

 

(c)                                  the parties to any such proceeding include
both the Indemnitees and the Corporation and the Indemnitees have been advised
by counsel that joint representation is inadvisable as a result of actual or
potential conflict of interest or the possibility of different legal defences
being available to Indemnitees than to the Corporation, in which case, the
Corporation shall not have the right to assume the defence of the suit on behalf
of the Indemnitees but shall be liable to pay the fees and expenses of counsel
actually and reasonably incurred by the Indemnitees.

 

In no event, however, shall the Corporation be liable under this Indemnity
Agreement to pay the fees and expenses of more than one law firm in any one
jurisdiction acting as counsel on behalf of the Indemnitees.

 

8.3.                            Settlement of Claims

 

The Indemnitees will not settle any proceeding that may result in the
Corporation being required to make any payment pursuant to this Indemnity
Agreement without the prior written consent of the Corporation, which shall not
be unreasonably withheld or delayed.  Notwithstanding any other provision of
this Indemnity Agreement, the

 

6

--------------------------------------------------------------------------------


 

Indemnities that it contains shall not apply in respect of any liability to the
extent of any actual prejudice caused to the Corporation if the Indemnitees:

 

(a)                                 admit any facts or allegations concerning
the Claim;

 

(b)                                 admit any liability in respect of the Claim;
or

 

(c)                                  settle the Claim,

 

in each case without the prior written consent of the Corporation (which shall
not be unreasonably withheld or delayed).

 

8.4.                            Corporation Cooperation

 

The Corporation agrees to notify the Indemnified Person in writing as soon as
reasonably practicable after being served with any statement of claim, writ,
notice of motion, indictment, or other document commencing or continuing any
Claim against the Indemnified Person.  The Corporation agrees to give the
Indemnified Person such information and cooperation as the Indemnified Person
may reasonably require from time to time in respect of all matters under this
Indemnity Agreement.

 

8.5.                            Notices

 

Any notice required or permitted to be given under this section 8 or any other
provision of this Indemnity Agreement must be in writing and will be properly
given if delivered by hand or facsimile addressed as follows:

 

(a)         in the case of the Corporation, to:

 

McEwen Mining Inc.
181 Bay Street
Bay Wellington Tower
Suite 4750, P.O. Box 792
Toronto, Ontario M5J 2T3
Canada

 

Attention:  Legal Counsel
Telecopy No.:  (647) 258 0408

 

with a copy to (which shall not constitute notice):

 

George Hagerty, Esq.
Hogan Lovells US LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street



7

--------------------------------------------------------------------------------


 

Denver, CO  80202
USA

 

Telecopy No.: (303) 899-7333

 

(b)         in the case of the Indemnified Person, to:

 

·

 

Facsimile No. ·

 

or to such other address as the parties may from time to time specify by notice
given in accordance with this Indemnity Agreement.  Any notice given will be
conclusively deemed to have been given or made, if delivered, on the day of
delivery, or if sent by facsimile, on the day that transmission is successfully
completed provided that if such successful completion is after 5:00 p.m. local
time, then such facsimile will be deemed to have been delivered on the next
business day.

 

9.                                      SEVERABILITY

 

If a provision of this Indemnity Agreement is wholly or partially invalid, this
Indemnity Agreement will be interpreted as if the invalid provision, or part
thereof, had not been a part of this Indemnity Agreement.

 

10.                               INDEMNITIES CUMULATIVE

 

The indemnities provided by this Indemnity Agreement are in addition to, and not
in substitution for, any other right or entitlement which the Indemnified Person
may have to be indemnified by the Corporation or any other person.

 

11.                               LAW AND JURISDICTION

 

This Indemnity Agreement is governed by Colorado law.  The Corporation and the
Indemnified Person attorn irrevocably and unconditionally to the non-exclusive
jurisdiction of the courts of Colorado in respect of any action or proceeding
commenced by an Indemnitee or the Corporation in respect of this Indemnity
Agreement.

 

12.                               ENUREMENT

 

This Indemnity Agreement enures to the benefit of the Indemnified Person and the
heirs, executors, administrators and personal representatives of the Indemnified
Person.  This Indemnity Agreement is binding upon the Corporation and its
successors.

 

IN WITNESS WHEREOF this Indemnity Agreement has been executed by the Corporation
and the Indemnified Person as of the date first above written.

 

8

--------------------------------------------------------------------------------


 

MCEWEN MINING INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Authorized Signatory]

 

[Indemnified Person]

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Authorized Signatory]

 

Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print name of Witness

 

9

--------------------------------------------------------------------------------